NVB 7064-1 (7/18)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 16-01111-abl

Ronald D. Green (NV Bar No. 7360)
Randazza Legal Group, PLLC

2764 Lake Sahara Drive, Suite 109
Las Vegas, NV 89117
ecf@randazza.com

Name, Address, Telephone No., Bar Number, Fax No. & E-mail address

Doc 85 Entered 08/02/19 15:25:48 Page 1 of 2

RECEIVES
AND FILES

ee

ENG RUG 2 PM 2 Sy

ij c MR ew aye nn
US. BANKS: POT UGUR

MARY A. SOMOTT cLEeRy

i

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA

* KKK OK *

 

)

In re: )
MARC JOHN RANDAZZA
Debtor. )

)

)

Plaintiff )

MARC JOHN RANDAZZA, et al. .
Vv. )
)

Defendant(s) )

)

CRYSTAL L. COX, et al. )

 

Bankruptcy No.; BK-15-14956-abI
Chapter 11

Adversary Proceeding: 16-01111-abl

WRIT OF EXECUTION .

TO THE UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA:

On 12/06/2017

 

Court and action, in favor of Mare J. Randazza

Crystal L. Cox ©

 

452,740.59
0
0

0

FP FF F F HF

452,740.59

Principal
Attorney Fees

Interest, and

, aS Judgment Debtor, for:

, a judgment was entered in the docket of the above entitled

, as Judgment Creditor, and against

costs, making a total amount of

JUDGMENT AS ENTERED

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

Case 16-01111-abl Doc 85 _ Entered 08/02/19 15:25:48 Page 2 of 2

WHEREAS, according to an affidavit and request for issuance of write of execution filed herein, it

appears that further sums have accrued since the entry of judgment, to writ:

Accrued interest, and

12, 154.
$.12,094-4+8~

$0 Accrued costs and fees, making a total of
12,/2%. FE.
$ 12,094-48 ACCRUED INTEREST, COSTS AND FEES
Credit must be given for payments and partial satisfaction in the amount of:

$ 0 Which is to be first credited against the total accrued interest, costs
and fees, with any excess credited against the Judgment as entered, leaving a net
balance of a

- O03
$ 6 oe 3 4 >. “ACTUALLY DUE on the date of issuance of this writ, of which
(Clerk to Complete)

$ 452,740.59 Is due on the Judgment as entered, and bears interest at 1.62 %
per annum, in the amount of $ 20.09 PER DAY, from the date of entry of
the judgment to the date of issuance of this writ, to which must be added the accrued
costs and fees and the commissions and cost of the officer executing this writ. (Interest
rate and mount per day to be completed by attorney.)

Notice by mail of the sale under the writ of execution U has or A) Has not been requested. The
following named persons have requested such notice of sale:

NAME ADDRESS

 

 

YOU ARE THEREFORE COMMANDED to satisfy the said Judgment with interest and cost
as provided by law and your costs and disbursements out of the personal property of said debtor,
except that for any period, 75 percent of the disposable earnings of the debtor during this period or
for each week of the period 30 times the minimum hourly wage prescribed by section 6 (a)(1) of
the Federal Fair Labor Standards Act of 1938 [29 USC 206 (a) (1)], and in effect at the time the
earnings are payable, whichever is greater, is exempt from any levy of execution pursuant to this
writ, and if sufficient personal property cannot be found, then out of his real property; or if the
Judgment be a lien upon real property, then out of the real property belonging to such debtor, and
make return of this writ within not less than ten (10) days nor mopaqRae Goan Ags
receipt 3) a what you have done endorsed hereon.

Date:__ 8 B/) i)

    
  

 

 
